      Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 7


    AO 91(Rcv.l1/11) CriminalComplaint

                                               U NITED STATES D ISTRICT COURT
                                                                     forthe
                                                          Southeln DistrictofFlorida

                        United StatesofAmerica
                                          V.
                            Davi
                               d Alan Earl
                                         y,                                   C&SCN O.-
                                                                                      -2..;'
                                                                                      C    %    V -.1'-Ri.z
                                                                                                          ,ee'-   ',
                                                                                                        e t.J/hxo/'em-
                                                                                                                    1o
                                                                                                                       .
                                                                                          1.
                                                                                           ,J- j,
                                                                                                '
                                                                                                7.
                                                                                                tL-f x)-'




                                                       CR IM IN AL CO M PLAIN T
              1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy know ledgeand belief.
    Onoraboutthedatets)of                            June11,2020.         inthecountyof                     Broward        inthe
       Southern    Districtof                        Flori
                                                         da       ,thedefendantts)violated:
                CodeSection                                                      OyenseDescri
                                                                                            ption
    18U.s.c.922(g)(1)                                 Possessiop ofa Firearm andAmmuni
                                                                                     tion bya Convicted Felon
    18U.s.C.924(c)(1)(A)                              Possession ofa Firearm In Furtherance ofa Drug Trafficking Crime




              Thiscriminalcomplaintisbasedon these facts'
                                                        .
    See attached Affidavit.




              d Continuedontheattachedsheet.

                                                                                               Conl
                                                                                                  plainant'
                                                                                                          ssignature
                                                                                   AlfredoArm enteros,ATF Task Force Offi
                                                                                                                        cer
                                                                                               Printednameand title
d
'


    Attested to by theapplicantin accordancewiththe requirementsof
    Fed.R.Crim.P.4.1by lt,a-)'
                             v.
                              ,p-                                            .
                 --.
                   ..   '
                        1    l
    1
    ((
     :
     1
     4l
      s
      t
      .
      lk4
        :,:      '..
                   y
                   /-.
                     r
                     i
                     I1i
                       q
                       -
                       t
                       .
                       q
                       jq
                        -l1
                        i
                        1
                        'i
                        .
                          :
                          s
                          .
                           -.
                            '
                            ,
                            :,
                             :,
                              .
                              -
                              7
                              .
                              /-;
                                -
                                f
                                -
                                f
                                .k
                                - /
                                  -
                                  .
                                  ,?
                                 ''
                                  '''''        '''




    city and state.
                  .                        FortLauderdale,Flori
                                                              da                       Patrick M.Hunt,U.S.MagistrateJudge
                                                                                               Printednameand title
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 7




                                            AFFID AVIT

          1,A lfredo A rm enteros,being duly sw orn,hereby deposeand statethe following:

                        IN TRO DU CTION AN D AG EN T BA CK GR O UND
                 Iam a Task Force O fficerw ith the Bureau ofA lcohol,Tobacco,Firearm s

   and Explosives (1(ATF'') assigned to the Gun Task Force,and have served in this
   capacity since 20 16. A s an A TF Task Force O fficer, I have received training in and

   participated in investigations involving illegal possession of firearm s and am m unition by

   prohibitèdpersons,and otherfirearmsoffenses.Forthepastthirteen(13)years,Ihavealsoserved
   asaDetectivewiththeMiami-DadePoliceDepartment(MDPD).
                 lm ake this Affidavitin supportofa crim inalcom plaintcharging DA W D ALAN

   EAR LY w ith possession ofa firearm and amm unition by a convicted felon,in violation ofTitle

   l8,United StatesCode,Section 922(g)(1),andpossession ofa firearm during adrug trafficking
   crime,in violation ofTitle18,United StatesCodesSection 924(c)(1)(A).
          3.     lsubm itthis A ffidavit based on m y personalknow ledge,as w ellas inform ation

   provided to me by otherindividuals,including otherlaw enforcem entofficials,and m y review of

   recordsand otherevidenceobtained duringthecourse ofthisinvestigation.BecausethisA ffidavit

   isbeing subm itted forthe lim ited purposeofestablishing probable cause forthe requested warrant,

   itdoesnotinclude every factknow n to m e aboutthism atter.

                                       PRO BABLE CAU SE

                                       Kelvin Stanley Dave Jr.

          4.     On or aboutJune 12,2019, law enforcem entseized a tirearm and a controlled

   substance from a vehicle operated by Kelvin Stanley Daye Jr.(6(Daye'').Daye was not the
   registered ownerofthevehicle.
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 7




          5.     On oraboutJuly 9,2019,your affiant interviewed the ow ner ofthe vehicle that

   DayewasdrivingatthetimeofhisJune 12,2019,arrest(seeParagraph4).Youraffiantadvised
   the ownerthat1aw enforcementhad arrested an individualusing hervehicle and found a firearm

   within it.The ow nerdenied ow nership ofthe firearm ,adding that she did notown any firearm s

   nordid she everpurchase one.The ownerclaimed thatshe allowed anotherfemale to driveher
   vehicle but would not identify the fem ale's fullnam e and claim ed notto rem em ber when she

   allow ed theunidentified female to use thevehicle.W hen youraffiantasked the ownerifsheknew

   Daye,the ownerasked ifDaye wasthe individualarrested in hervehicle.Aûeranswering in the

   affirm ative,the ownerclaimed thatshe m ightow n the firearm in question.Youraffiantadvised

   theownerofherM iranda rights.The ownerrequested an attorney.

          6.     OnoraboutAugust29,20l9,afederalgrandjuryintheSouthernDistrictofFlorida
   returned a three-count,sealed indictmentagainstDaye (19-20547-CR-COOKE,DE 1-2).The
   indictm ent charges Daye with one count of possession w ith intent to distribute a controlled

   substance,inviolationofTitle2l,UnitedStatesCode,Section841(a)(l);onecountofpossession
   ofa firearm and am m unition by a convicted felon,in violation ofTitle 18,United States Code,

   Section 922(g)(1);and one countofpossession ofafirearm in furtherance ofa drug trafficking
   crime,inviolationofTitle18,UnitedStatesCode,Section924(c)(1)(A)(i).
                                         Search forDaye

                 On or about Septem ber 17, 2019, law enforcement approached the residence

   located atXXXX NW 7th Street,Apt.202,FortLauderdale,Florida 33311 (the ûslkesidence''),
   believingthisto be Daye'saddress.Upon m aking contactw ith an occupantoftheResidence,your

   affiantadvised thatthey had a federalarrestwarrantforDaye.A fterthe occupantconsented to a




                                                2
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 7




   search ofthe Residence for Daye,law enforcem entbegan search forD aye but could notlocate

   him .The occupantadvised thatDayem ightbe residing in M iam ibutw asunaw are ofthe address.

          s.     On or about October 28, 2019, United States District Judge M arcia Cooke

   transferredthecasetofugitivestatus(19-20547-CR-COOKE,DE 5).
          9.     ln oraround January 2020,youraffiantspoke w ith S.H .,who is Daye'sgirlfriend

   and the m otherofhis children.S.H .resided atthe Residence.S.H .stated thatDaye did notlive

   with her,adding thatshew asupsetw ith him becausehe m ay have fathered a child w ith a different

   woman.Youraffiantadvised S.H.thattherew asa federalwarrantforDaye.

                 Afterbeing unableto locate Daye,youraffiantrequested assistance from theUnited

   StatesM arshalService (ûIUSM S'')Task Force to locate him .ln February 2020,USM S advised
   your aftiant that they believe Daye w as residing at the Residence and intended to conduct

   surveillance.Thatsam e m onth,while conducting surveillance ofthe Residence,USM S observed

   S.H.arriving in the parking Iotlate 0ne night.She exited hervehicle w ith a black m alem atching

   the description ofDaye.W hen the individualbelieved to be D aye exited the vehicle,he putthe

   hood ofhis sweatshirtover his head in orderto m ask his identity.U SM S did noteffectuate an

   arrestthatnight.

                 Due to the COV lD-l9 pandem ic, law enforcem ent suspended surveillance

   activitiesfora few m onths.

                                          David Alan Earlv

                 On oraboutJune 11,2020,atapproxim ately 9:25 a.m .,your affiantand another

   ATFTaskForceOfficerCTFO l'')conductedsurveillanceoftheResidenceinanattempttolocate
   Daye.A pproxim ately tive m inutes later,youraffiantobserved a D odge Avenger,silverin color,

   bearing tag CRLI138,reverse-parking into the parking space directly in frontofthe Residence.


                                                  3
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 7




   An unknow n black m ale - lateridentified asDavid A lan Early - exited the frontdriverseatofthe

   vehicle and ran into the Residence.A black fem ale - lateridentified asH .M .M .-exited the front

   passenger side ofthe vehicle and stood by the frontpassengerdoor.Lessthan five m inutes later,

   Early exited the apartm ent,walked up to H.M .M ,and stood by her.W hile speaking w ith H .M .M .,

   Early leaned down and peered into thevehicleas ifhe wasspeaking with som eone in thebackseat.

   Aûerapproxim ately five m inutes,Early and H.M .M .reentered the vehicle and drove outofthe

   parking space.Ratherthan taking an imm ediate rightand exiting the parking lot,Early m ade a leû

   turn and droveslow ly around the entireparking lotbefore m aking hisway towardsthe exit.Upon

   reaching the stop sign,law enforcem entinitiated a traffic stop in orderto determ ine ifthere Was

   anotherindividualin the backseatofthevehicle and ifso,w hetherthatindividualw asDaye.Two

   taskforceofficers(iTFO 2andTFO 3')approachedthevehiclefrom thefrontwhileyouraftiant
   and TFO lapproached from the rearofthe vehicle.As soon asEarly'svehicle cam eto a stop,the

   passengerdoorim m ediately opened and H .M .M .exited thevehicle.Atthatpoint,TFO 2 observed

   Early reaching dow n inside the vehicle.TFO 3 im m ediately ordered Early to place his hands on

   thesteering wheel.Early ignored thosecom m andsand opened the driverdoorin an attemptto exit

   the vehicle.TFO 3 wenttowardsthe driverdoorto preventEarly from tleeing.TFO 3 continued

   comm anding Early to place his hands on the steering wheel.Early ultim ately com plied atwhich

   pointTFO 3 allowed Early to exitthevehicle.TFO 2 cam e overto assistTFO 3.Atthistim e,TFO

   2immediatelyobservedafirearm wedgedbetweenthedriverseatandcenterconsoleinplainview.
   Law enforcem entconducted a search ofthe vehicle and located a loaded Beretta PX4 Storm ,

   bearing serial num ber PZ34596,w ith a round in the cham ber.Law enforcem ent also found a

   containerofbleachwith afalsebottom.W ithin thefalsebottom werethirty-one(31)individually
   packaged baggiescontainingsuspectmari
                                       juana,thirteen (13)individuallypackagedbaggiesof


                                                  4
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 7




   suspectM DM A,and twenty-one(21)individually packaged baggiescontaining suspectcocaine.
   Law enforcementsearched Early's person and seized approximately $656.00 in United States
   currency.Law enforcem ent determ ined thatthe firearm in question was stolen.Later thatsame

   day,law enforcem entlocated Daye w ithin the Residence.

                 ln youraffiant'straining and experience,theam ountofcontrolled substancesfound

   in the false bottom ofthe bleach bottle and the m anner in w hich they were packaged exhibitan

   intentto distributethem ratherthan forany one person to personally consum ethem .Theintentto

   distribute is further supported by the large am ountof cash found on Early's person,which is

   consistentwith street-level,narcoticssales.

                 In your affiant's training and experience, individuals involved in narcotics

   trafficking m ay possess,carry,and use firearm s in orderto protecttheirdrug supply and/ordrug

   proceeds.

                 A subsequentreview of Early's crim inalhistory revealed thathe was previously
   '

   convicted ofa crim e punishable by im prisonm entexceeding one year,thatis,a felony.Early had
                     k

   previously served aterm ofim prisonm entexceeding one year.

          16.    The Beretta PX4 Storm ,bearing serial num ber PZ34596,and am m unition had

   previously traveled in and/or affected interstate and/or foreign com m erce prior to Early's

   possession ofthem .




                                                 5
Case 0:20-mj-06275-PMH Document 1 Entered on FLSD Docket 07/14/2020 Page 7 of 7




                                             CO NCLUSION

          17.        Based on the inform ation provided above,lrespectfully subm itthatthere exists

   probable cause to believe that,on or about June l1,2020,in Brow ard County,in the Southern

   D istrictofFlorida,D avid A lan Early com m itted the following federalcrim es:

      @ Count 1 - Possession ofa firearm and am m unition by a convicted felon,in violation of

          Title l8,United StatesCode,Section 922(g)(1),and
      * Count2 - Possession ofa firearm during and in furtherance ofa drug trafficking crim e,in

          violationofTitle 18,United StatesCode,Section92 c)(l)(A).
   FURTH ER Y OUR A FFIANT SAYETH NAU GH T


                                                 A lfredo Arm enteros,TFO
                                                 BUREA U OF ALCOHOL,TOBA CCO,
                                                 FIREARM S,AN D EXPLO SIVES


   Attested tobytheapplicantinaccordgncewith therequirementsofFed.R.Crim.P.4.1
       (/,,
   by ..  .
          tf
           (sl,t
            ,, f-pp
                  .           onthis   l1-'
                                          .'6-1dayot--rl.'k,
                                                           .
                                                           f, 2020.
                                                           /
                il
                 '       /)                   l
                '
                k , k4-- -
                /
                .-   .   )
                                 *
                                       l
                                       , . 26 4--**
                                                  -
                                                  *
                                                  -'
   PATRICK M .HU N              '
   UN ITED STATES M A GISTRATE JUDGE




                                                    6
